Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7 of applicant arguments/remarks, filed 04/05/2022, with respect to the rejection(s) of claim(s) 1-14 under 35 USC 112 have been fully considered and are persuasive.  Therefore, the previous rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 112 because of the claim amendments. Please see below.

Applicant's arguments filed page  have been fully considered but they are not persuasive. Applicant argues that Boernert (US 2021/0109180) does not teach the limitation “wherein the at least one first further parameter and the least one second further parameter has not been determined as the at least one first parameter as a result of the first signal comparison”. However, the examiner respectfully disagrees. [0080] of Boernert discloses in step 2 “Perform standard dictionary matching to find quantitative parameter maps of all parameters encoded in the signal (e.g., T1, T2).” The encoded parameters (T1, T2) can be considered the claimed “at least one first parameter”. Then in step 6 of Boernert, it states “An additional MRF matching process is performed for each anatomic region, to identify tissue types, voxel compositions, and deviations from expected signals with high specificity.” Tissue types, voxel compositions, and deviations from expected signal can be considered the claimed “the at least one first further parameter and the least one second further parameter” because tissue types, voxel composition, and deviations from expected values are considered “parameters” by broadest reasonable interpretation and are different from T1, T2.
Therefore, the Boernert claim rejection stands.

Applicant’s arguments, see page 8 of applicant arguments/remarks, filed 04/05/2022, with respect to the previous double patenting rejections have been fully considered and are persuasive.  The previous double patenting rejections have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-12 and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, the term “the parameters” is now unclear. It is not clear if “the parameters” refers back to “the at least one first parameter”, “the at least one first further parameter”, or “the at least one second further parameter” disclosed in claim 1.

Regarding claim 3, the term “the second further parameter” lacks antecedent basis. It is unclear if “the second further parameter” refers back to the “at least one second further parameter” disclosed in claim 1.

Regarding claim 3, the term “the first further parameter” lacks antecedent basis. It is unclear if “the first further parameter” refers back to the “at least one second further parameter” disclosed in claim 1.

Regarding claim 4, the term “the second further parameter” lacks antecedent basis. It is unclear if “the second further parameter” refers back to the “at least one second further parameter” disclosed in claim 1.

Regarding claim 4, the term “the first parameter” lacks antecedent basis. It is unclear if “the first parameter” refers back to the “at least one first parameter” disclosed in claim 1.

Regarding claim 5, the term “the second further parameter” lacks antecedent basis. It is unclear if “the second further parameter” refers back to the “at least one second further parameter” disclosed in claim 1.

Regarding claim 6, the term “the first further parameter” lacks antecedent basis. It is unclear if “the first further parameter” refers back to the “at least one second further parameter” disclosed in claim 1.

Regarding claim 6, the term “the first parameter” lacks antecedent basis. It is unclear if “the first parameter” refers back to the “at least one first parameter” disclosed in claim 1.

Claims 7-8 are rejected for depending on claim 6.

Regarding claim 9, the term “the parameters” is now unclear. It is not clear if “the parameters” refers back to “the at least one first parameter”, “the at least one first further parameter”, or “the at least one second further parameter” disclosed in claim 1.

Regarding claim 10, the term “a second further parameter” lacks antecedent basis. It is unclear if “the second further parameter” refers back to the “at least one second further parameter” disclosed in claim 1.

Regarding claim 10, the term “a first further parameter” lacks antecedent basis. It is unclear if “the first further parameter” refers back to the “at least one second further parameter” disclosed in claim 1.

Regarding claim 11, the term “a second further parameter” lacks antecedent basis. It is unclear if “the second further parameter” refers back to the “at least one second further parameter” disclosed in claim 1.

Regarding claim 11, the term “a first further parameter” lacks antecedent basis. It is unclear if “the first further parameter” refers back to the “at least one second further parameter” disclosed in claim 1.

Regarding claim 11, the term “a second further parameter” lacks antecedent basis. It is unclear if “the second further parameter” refers back to the “at least one second further parameter” disclosed in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 9-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boernert (US 2021/0109180).

Regarding claim 1, Boernert teaches a method for determining parameter values in voxels of an examination object using magnetic resonance fingerprinting (MRF) comprising: 
	providing a computer with an MRF image, comprised of voxels and, in said computer, creating at least one voxel time series from which a respective value of at least one first parameter at a location in the examination object represented by the respective voxel is to be determined [¶0080, step 1 provide MRF image data. See also rest of reference.];
	in said computer, performing a first signal comparison of at least one segment of respective signal characteristic of the voxel time series with a corresponding segment of first comparison signal characteristics, in order to determine respective values of the at least one first to be determined [¶0080, step 2 perform dictionary matching to find T1, T2. See also rest of reference.]; 
	in said computer, generating further comparison signal characteristics on the basis of the first comparison signal characteristics and values determined in the first signal comparison [¶0080, step steps 3-4. See also rest of reference.];
	 in said computer, performing a further signal comparison of at least one segment of the respective signal characteristic of the established voxel time series with a corresponding segment of the generated further comparison signal characteristics, in order to determine the respective value of at least one first further parameter and the respective value of at least one second further parameter of the parameters to be determined, wherein the at least one first further parameter and the least one second further parameter has not been determined as the at least one first parameter as a result of the first signal comparison [¶0080, step 6, wherein the further parameters are tissue types, voxel compositions, and deviations from expected signal compositions. These parameters are different from the parameters disclosed in step 2. See also rest of reference.]; and 
	from said computer, providing an output representing the values determined for the respective voxel of the parameters to be determined  [¶0080, step 7, wherein the information is output and displayed. See also rest of reference.].

Regarding claim 2, Boernert further teaches comprising creating the voxel time series so that the signal characteristics of the voxel time series exhibit dependences on the parameters to be determined [¶0065. See also rest of reference.].

Regarding claim 3, Boernert further teaches wherein the second further parameter has an influence on the first further parameter [¶0080, wherein the tissue type will have an influence on voxel composition. See also rest of reference.].

Regarding claim 4, Boernert further teaches wherein the second further parameter has a dependence on the first parameter whereof the determined first parameter forms the basis for generating the further comparison signal characteristics [¶0080, wherein T1 will influence the voxel composition. See also rest of reference.].

Regarding claim 5, Boernert further teaches wherein values determined during a first signal comparison of parameters that exhibit no dependence on the second further parameter are not determined again during a further signal comparison [¶0080, wherein the value determined in step 2 are not determined again in step 6. See also rest of reference.].

Regarding claim 9, Boernert further teaches wherein said MRF image is acquired using a scanner that produces a basic magnetic field and an RF emission field, and wherein said MRF image represents one of transverse relaxation or longitudinal relaxation of nuclear spins of the examination object that were excited by said RF emission field [¶0081. See also rest of reference.], and comprising, during the first signal comparison, determining at least one of the parameters from the group consisting of the basic magnetic field, the RF emission field, the transverse relaxation, and the longitudinal relaxation [¶0080, wherein T1 is determined. See also rest of reference.].

Regarding claim 10, Boernert further teaches wherein said MRF image is acquired using a scanner that produces a basic magnetic field and an RF emission field, and wherein said MRF image represents one of transverse relaxation or longitudinal relaxation of nuclear spins of the examination object that were excited by said RF emission field [¶0081. See also rest of reference.], and comprising, during the first signal comparison, determining a value of the local value of said basic magnetic field, and a firstApplication No. 16/448,7574Docket No.: 26965-5935 Amendment dated November 26, 2020Reply to Office Action of June 25, 2020further parameter is a transverse relaxation T2 of said transverse relaxation, and a second further parameter is a parameter dependent on a phase dispersion prevailing in the respective voxel [¶0080, wherein all parameters are determined. See also rest of reference.].

Regarding claim 11, Boernert further teaches wherein said MRF image is acquired using a scanner that produces a basic magnetic field and an RF emission field, and wherein said MRF image represents one of transverse relaxation or longitudinal relaxation of nuclear spins of the examination object that were excited by said RF emission field [¶0081. See also rest of reference.], and comprising, during the first signal comparison, determining the value of the longitudinal relaxation T1 of said longitudinal relaxation or the value of the transverse relaxation T2 of said transverse relaxation [¶0080, wherein all parameters are determined. See also rest of reference.], and a first further parameter is the longitudinal relaxation T1 or transverse relaxation T2 [¶0080, wherein all parameters are determined. See also rest of reference.], and a second further parameter is a ratio between the longitudinal and transverse relaxation [¶0080, wherein all parameters are determined. See also rest of reference.].

Regarding claim 12, Boernert further teaches comprising determining a value of a second further parameter whereof the value is determined in a further signal comparison cannot be determined in the first signal comparison [¶0080, step 6. See also rest of reference.].

Regarding claim 13, the same reasons for rejection as claim 1 also apply to this claim. Claim 13 is merely the apparatus version of method claim 1.

Regarding claim 14, the same reasons for rejection as claim 1 also apply to this claim. Claim 14 is merely the non-transitory, computer-readable data storage medium version of method claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Boenert, in view of Wang (“In vivo Simultaneous Measurement of δf, T1, T2, and T2* by Magnetic Resonance Fingerprinting with Quadratic RF Phase”).

Regarding claim 6, Boernert teaches the limitations of claim 1, which this claim depends from.
	Boernert is silent in teaching comprising generating the further comparison 5signal characteristics by summing first comparison signal characteristics, for values of the first further parameter, over a respective number of predetermined assumed possible variations of the value of the first parameter in the respective voxel that was determined in the first comparison signal characteristics.
	Wang, which is also in the field of MRF, teaches comprising generating the further comparison 5signal characteristics by summing first comparison signal characteristics, for values of the first further parameter, over a respective number of predetermined assumed possible variations of the value of the first parameter in the respective voxel that was determined in the first comparison signal characteristics [See Methods section, after determining the parameter values for T1, T2 and B0, the phase dispersion is determined in a further matching step. For the further matching step, signals from the dictionary in the B0 dimension are weighted, using a Lorentz distribution of different widths which is centered about the value determined for B0, and summed. Using the further matching step with the signals obtained thereby, a "best fit" width is identified, and this is used as the measure for the phase dispersion. In the further matching step, the already determined parameter values for T1, T2 and B0 are retained, with only the phase dispersion (over the entire width) being determined. See also rest of reference and page 6 (background section) of the instant application.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Boernert and Wang because both Boernert and Wang teach executing the specific method of magnetic resonance fingerprinting (MRF) and Wang teaches that it is known in the art to use MRF to also simultaneously obtain quantitative parameters of T1, T2/T2* and B0 when imaging the brain [Wang - See Introduction and Methods section] and wherein Boernert teaches imaging using MRF and acquiring T1, T2, as well [Boernert - ¶0080].

Regarding claim 7, Boernert and Wang teaches the limitations of claim 6, which this claim depends from.
	Boernert is silent in teaching comprising predetermining assumed possible variations based on prior knowledge of the investigated object.
	Wang, which is also in the field of MRF, teaches comprising predetermining assumed possible variations based on prior knowledge of the investigated object [Wang – Methods section, wherein the further matching step, the already determined parameter values for T1, T2 and B0 are retained. See also rest of reference and page 6 (background section) of the instant application.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Boernert and Wang because both Boernert and Wang teach executing the specific method of magnetic resonance fingerprinting (MRF) and Wang teaches that it is known in the art to use MRF to also simultaneously obtain quantitative parameters of T1, T2/T2* and B0 when imaging the brain [Wang - See Introduction and Methods section] and wherein Boernert teaches imaging using MRF and acquiring T1, T2, as well [Boernert - ¶0080].

Regarding claim 8, Boernert and Wang teaches the limitations of claim 6, which this claim depends from.
	Boernert is silent in teaching wherein the predetermined assumed possible variations correspond to statistical distributions wherein the number corresponds to a number of different possible assumed widths.
	Wang, which is also in the field of MRF, teaches wherein the predetermined assumed possible variations correspond to statistical distributions wherein the number corresponds to a number of different possible assumed widths [Wang – Methods section, wherein Lorentzian line widths are used. See also rest of reference and page 6 (background section) of the instant application.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Boernert and Wang because both Boernert and Wang teach executing the specific method of magnetic resonance fingerprinting (MRF) and Wang teaches that it is known in the art to use MRF to also simultaneously obtain quantitative parameters of T1, T2/T2* and B0 when imaging the brain [Wang - See Introduction and Methods section] and wherein Boernert teaches imaging using MRF and acquiring T1, T2, as well [Boernert - ¶0080].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/Primary Examiner, Art Unit 2896